RENDERED: AUGUST 27, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0147-MR

JORDAN GLENN                                                       APPELLANT


                APPEAL FROM JEFFERSON CIRCUIT COURT
v.               HONORABLE AUDRA J. ECKERLE, JUDGE
                       ACTION NO. 17-CR-003326


COMMONWEALTH OF KENTUCKY                                              APPELLEE


                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: GOODWINE, McNEILL, AND L. THOMPSON, JUDGES.

McNEILL, JUDGE: Jordan Glenn (“Glenn”) appeals from a judgment of the

Jefferson Circuit Court finding him guilty of reckless homicide and sentencing him

to five years’ imprisonment. Upon careful review, we affirm.

            In early October 2017, Glenn began dating a woman named La’Genia

Henry (“Henry”). Henry had a daughter, E.P., who was 17 months old at the time.

Henry and E.P. shared an apartment with Henry’s friend, Cierra Leonard
(“Leonard”) and her two children. About two weeks after the relationship began,

Glenn offered to babysit E.P. while Henry worked.

             On the morning of October 24, 2017, Henry left for work at 8:38 a.m.

Glenn and E.P. were still asleep in Henry’s bed. Before leaving, Henry changed

E.P.’s diaper and tucked her into the covers. She also prepared a bottle for Glenn

to give E.P. when she awoke. Leonard left for college around 10:30 a.m., leaving

Glenn and E.P. alone in the apartment. Henry testified at trial that E.P. had been

fine the previous night; although a “little fussy” and “clingy” because her gums

had been bothering her, she had eaten dinner and played with the other kids.

             Glenn stated that he woke up at 1:30 p.m. to a woman knocking at the

door, looking for Leonard. E.P. followed him to the door, crying, and so he put her

back into bed. Glenn said he then put on his clothes and walked to the store. He

estimated he was gone between five and ten minutes. When he returned, he gave

E.P. her bottle and changed her diaper. He left her in the bedroom, sleeping.

Glenn played video games and watched a movie and returned to check on E.P.

around 2:30 p.m.

             Henry arrived home sometime before 4:00 p.m. She was surprised

when E.P. did not run to greet her, however, Glenn told Henry that E.P. had

recently laid down for a nap. Henry peaked inside the bedroom and confirmed

E.P. was asleep. Leonard arrived home from school shortly after Henry to change


                                        -2-
her clothes and then left for work. Henry and Glenn finished watching the movie

and fell asleep on the couch.

             Awaking around 7:40 p.m., Henry went to check on E.P. When she

turned the bedroom light on, E.P. did not respond. She then touched the back of

E.P.’s head and still E.P. did not wake. Henry rolled E.P. over and saw that E.P.’s

face and lips were discolored. Her body was cold, and her limbs were stiff.

             Henry woke Glenn, and he tried performing CPR on E.P. Henry then

called Leonard and 911. Because Henry was hysterical, Glenn spoke with the

responder, who offered to talk Glenn through performing CPR. However, upon

learning E.P. was cold and stiff, the responder commented she was likely beyond

all help. Officer Christopher Mostek, one of the first to arrive on scene, testified

he found E.P. on the floor in the bedroom, deceased.

             The next morning, Dr. William Ralston, the chief medical examiner

for the Commonwealth, conducted an autopsy. E.P. had injuries to her lips and

frenulum, as well as a contusion on her chest, all indications of blunt force trauma.

E.P. also had internal injuries consistent with blunt force trauma, including

hemorrhages to the inside of her scalp on the front and back of her head. Based

upon these injuries, Dr. Ralston testified that E.P. suffered at least two impacts to

her head. E.P.’s brain also had a subdural hemorrhage caused by an

acceleration/deceleration of her head.


                                          -3-
             E.P. further sustained fractures to her ribs as well as a fractured spinal

column. The fractured spinal column would have immediately prevented E.P.

from walking or standing upright. Dr. Ralston testified that E.P.’s injuries were

similar in severity to those seen in motor vehicle accidents. He opined the injuries

to E.P.’s head could have been caused by a hand, and the injury to her spine was

consistent with being thrown up against a piece of furniture.

             Dr. Ralston stated E.P.’s injuries were inflicted and not accidental.

He further testified the injuries occurred around the time of E.P.’s death. Dr.

Ralston testified E.P.’s cause of death was blunt force trauma and the manner of

death was homicide.

             On November 6, 2017, a Jefferson County Grand Jury indicted Glenn

for murder. The trial was held December 9-13, 2019. Following the evidence, the

jury acquitted Glenn of murder but found him guilty of reckless homicide. The

circuit court sentenced Glenn to a maximum term of five years’ imprisonment.

This appeal followed. We set forth additional facts as necessary below.

             Glenn argues on appeal that the trial court erred in allowing the

Commonwealth to play a portion of his recorded interview where a detective

demonstrated on a doll the types of actions that could have caused E.P.’s injuries.

Glenn argues the detective was unqualified to offer this opinion, the demonstration

was not relevant, and it violated his Sixth Amendment right of confrontation. He


                                          -4-
further contends the trial court erred in admitting three autopsy photographs,

arguing they were unduly prejudicial.

                Glenn acknowledges his first argument is unpreserved. Therefore, he

requests palpable error review. “We will reverse under the palpable error standard

only when a ‘manifest injustice has resulted from the error.’” Baumia v.

Commonwealth, 402 S.W.3d 530, 542 (Ky. 2013) (citing RCr1 10.26). “[T]he

required showing is probability of a different result or error so fundamental as to

threaten a defendant’s entitlement to due process of law.” Martin v.

Commonwealth, 207 S.W.3d 1, 3 (Ky. 2006). “When an appellate court engages in

a palpable error review, its focus is on what happened and whether the defect is so

manifest, fundamental and unambiguous that it threatens the integrity of the

judicial process.” Id. at 5.

                During Glenn’s final interview with law enforcement, Detectives

Holly Hogan and Yolanda Baker gave Glenn a doll for him to demonstrate how he

laid E.P. down for her nap. He also demonstrated how he performed CPR. Later

in the interview, the detectives confronted Glenn with the nature of E.P.’s injuries,

trying to get him to confess to how they occurred. They argued Glenn’s

reenactment could not explain E.P.’s injuries.




1
    Kentucky Rules of Criminal Procedure.

                                            -5-
             To demonstrate the required force necessary to cause E.P.’s injuries,

Detective Baker picked up the doll and said, “when someone picked E.P. up, this is

what they did, to cause [her injuries],” and shook the doll forcefully. She then

explained that since E.P. was only eighteen months old, it would not have even

required that much force. Detective Baker shook the doll again three times, less

forcefully, placed it down hard on the table, then flipped it over and placed it down

hard again, face first. Glenn responded, “It wasn’t anything like that, for real.”

During trial, the Commonwealth played for the jury the entire recording of Glenn’s

interviews, including the above demonstration.

             While not exactly on point, we believe Lanham v. Commonwealth,

171 S.W.3d 14 (Ky. 2005), is instructive in evaluating Glenn’s claims. In that

case, the Kentucky Supreme Court upheld the admission of an unredacted

recording of a police interrogation in which the officer accused the defendant of

lying. The recording was admissible “not as an expression of the interrogator’s

actual opinion about the defendant’s credibility, but as a verbal act providing

context for the suspect’s responses.” Walker v. Commonwealth, 349 S.W.3d 307,

311 (Ky. 2011) (citing Lanham, 171 S.W.3d at 19).

             The Court explained:

             By making such comments, the officer is not trying to
             convince anyone–not the defendant (who knows whether
             he or she is telling the truth), other officers, a prosecutor,
             or the jury–that the defendant was lying. Rather, such

                                          -6-
             comments are part of an interrogation technique aimed at
             showing the defendant that the officer recognizes the
             holes and contradictions in the defendant’s story, thus
             urging him or her to tell the truth.

             This last point is perhaps most important, at least for the
             purpose of developing a rule that will address future
             instances of similar evidence.

Lanham, 171 S.W.3d at 27.

             Similar reasoning applies here. Detective Baker’s demonstration of

the type of handling necessary to cause E.P.’s injuries was an interrogation

technique designed to elicit a response from Glenn and get him to tell the truth

about what happened to E.P. Prior to shaking the doll, Detective Baker told Glenn,

“Do you have questions about how this happened? . . . You are a smart young man.

You know that this is something that, you can’t just pick a child up, lay [them]

down, and then, they just die.”

             By shaking the doll, Detective Baker was not trying to convince

Glenn, or the jury, how E.P.’s injuries occurred. She was confronting Glenn with

the fact that his description of how he had handled E.P. could not explain E.P.’s

injuries. As further evidence that the purpose of Detective Baker’s demonstration

was not to opine on how E.P.’s injuries actually occurred, following the

demonstration, Detective Hogan said to Glenn, “I have to figure out what

happened.”



                                         -7-
             Thus, the recording was not admitted as an opinion, expert or

otherwise, on how E.P.’s injuries occurred, but to provide context for Glenn’s

answers, and it was relevant for that purpose. While Lanham recognized the risk

that a jury might give substantive weight to an interrogator’s comments admitted

only for evidence of context, it concluded the appropriate remedy, rather than

making the statements inadmissible, is for the trial court to supply an admonition

that the statement is being “offered solely to provide context to the defendant’s

relevant responses.” 171 S.W.3d at 28.

              Here, Glenn did not request any admonition, and failure to request the

admonition waives the error. Id. Further, even without an admonishment, the jury

would have easily understood that Detective Baker’s demonstration was not an

opinion on how E.P.’s injuries occurred, but was merely an attempt, in the context

of an interrogation, to get Glenn to confess to how he had actually handled E.P.

              Even if we were to conclude the demonstration was admitted in error,

it did not result in manifest injustice, and thus did not amount to palpable error.

The evidence against Glenn was strong, making it unlikely that Detective Baker’s

demonstration on the doll influenced the verdict. Dr. Ralston testified extensively

about the severity of E.P.’s injuries, comparing them to motor vehicle accident

victims. He testified E.P. had multiple head injuries, broken ribs and a fractured

spine. He further testified these injuries were inflicted and not accidental. E.P.’s


                                          -8-
injuries were not consistent with Glenn’s description of what happened, and Glenn

was the only person to interact with E.P. around the time of her injuries and death.

And, as noted above, we believe the jury would have understood Detective Baker’s

demonstration was an attempt to get Glenn to explain how E.P.’s injuries occurred

and not an opinion of how E.P.’s injuries actually occurred.

             Additionally, failing to redact Detective Baker’s demonstration did

not violate Glenn’s confrontational rights. “Crawford holds that when an out-of-

court ‘testimonial’ hearsay statement of a declarant who is unavailable for cross-

examination is introduced into evidence, a defendant’s Sixth Amendment right to

confront witnesses against him is violated.” Beard v. Commonwealth, 581 S.W.3d

537, 540 (Ky. 2019) (citing Crawford v. Washington, 541 U.S. 36, 124 S. Ct. 1354,

158 L. Ed. 2d 177 (2004)).

             A similar argument was addressed by our Supreme Court in King v.

Commonwealth, 554 S.W.3d 343, 362 (Ky. 2018). In that case, the defendant

argued the trial court violated his Sixth Amendment right to confrontation by

playing the victim’s recorded child advocacy center interview when the

interviewer was not called to testify. Citing its unpublished case, Clay v.

Commonwealth, No. 2012-SC-000421-MR, 2014 WL 4160134, at *5 (Ky. Aug.

21, 2014), the Court held that the defendant’s confrontation rights were not

violated because the interviewer’s statements were not offered for the truth of the


                                         -9-
matter asserted but were an interview technique designed to encourage the victim

to provide more detail.

             The Court quoted at length from Clay which had similarly held a

forensic interviewer’s statements were not a violation of the defendant’s

confrontation rights because they were not hearsay, but instead offered to provide

context to the victim’s statements. Here, Detective Baker’s demonstration was not

offered to prove the truth of the matter asserted, i.e., how E.P.’s injuries occurred,

but was part of an interrogation technique aimed at getting Glenn to confess to

such. Because the demonstration was not admitted for hearsay purposes, Glenn’s

right to confrontation was not violated and no palpable error occurred.

             Finally, Glenn argues the trial court erred in admitting three autopsy

photographs because they were unduly prejudicial. We disagree. “An appellate

court’s standard of review for admission of evidence is whether the trial

court abused its discretion.” Brewer v. Commonwealth, 206 S.W.3d 313, 320 (Ky.

2006) (citation omitted). “A trial court abuses its discretion when it rules in a way

that is arbitrary, unreasonable, unfair, or unsupported by sound legal principles.”

Breazeale v. Commonwealth, 600 S.W.3d 682, 695 (Ky. 2020) (citation omitted).

             During Dr. Ralston’s testimony, the Commonwealth moved to

introduce three autopsy photographs showing (1) the back of E.P.’s head with the

skin pulled down to reveal damage to the back of her skull, (2) the front of E.P.’s


                                         -10-
head with the skin pulled forward showing damage to the front of her skull, and (3)

the inside of E.P.’s body cavity, without the organs, showing damage to her ribs

and spinal column. Dr. Ralston used these photographs during his testimony to

explain his findings as to the cause and manner of E.P.’s death.

             During a bench conference, Glenn objected the autopsy photos had

little probative value and would only serve to inflame the jury. The

Commonwealth responded the photos were proper evidence of E.P.’s injuries,

showing the evidence of impact to E.P.’s skull as well as her severed spine. The

trial court agreed with the Commonwealth that the photos were evidence of E.P.’s

injuries and admitted the photos over Glenn’s objection.

             “As a general rule, photographs of a gruesome or graphic nature are

not rendered inadmissible solely because of their gruesomeness.” Ragland v.

Commonwealth, 476 S.W.3d 236, 248 (Ky. 2015) (citation omitted). “Under this

rule, we have many times upheld the Commonwealth’s use of autopsy photographs

introduced in conjunction with a medical examiner’s testimony concerning the

cause and manner of a homicide victim’s injuries and death.” Staples v.

Commonwealth, 454 S.W.3d 803, 825 (Ky. 2014) (citations omitted).

             Glenn contends the probative value of the three autopsy photos was

outweighed by their risk of inciting emotionalism in the jury. He argues Dr.

Ralston’s testimony was sufficient to establish E.P.’s injuries, which were not in


                                        -11-
dispute. In support, Glenn cites Hall v. Commonwealth, 468 S.W.3d 814 (Ky.

2015).

              That case concerned the trial court’s admission of 28 crime scene and

autopsy photographs. In reversing the trial court, our Supreme Court made clear

there is little evidentiary value, and increasing risk of prejudice, in multiple

photographs establishing the same injuries:

              Some of the photographs in question were admissible to
              allow the Commonwealth to prove the corpus delicti, as
              they showed both the crime scene and the
              devastating wounds suffered by the victims. But
              admission of the entire proffer of 28 photos went well
              beyond that. While a few photos necessary to show the
              commission of the crimes and the nature of the victims’
              injuries were properly admitted, the numerous photos
              introduced thereafter were cumulative and added little, if
              any, persuasive force to the other evidence proving the
              crime and the circumstances surrounding its commission.
              At the same time, the corresponding danger of inflaming
              the passions of the jury to the prejudice of Hall’s
              affirmative defenses skyrocketed from the admission of
              these voluminous and incredibly gruesome images.

Id. at 826.

              The facts in Hall are clearly distinguishable from this case. Here, the

Commonwealth only sought to introduce seven out of eighty autopsy photographs.

Further, unlike in Hall, the photos were not needlessly cumulative, none of them

showing the same injury. And the trial court reviewed the photos individually

rather than admitting them in toto as in Hall.


                                          -12-
             The photographs were relevant and highly probative to show the

nature of E.P.’s injuries. Dr. Ralston used them during his testimony to explain the

types and degrees of E.P.’s injuries as well as explain the likely cause and manner

of her death. They were further relevant to show the severity of E.P.’s injuries,

supporting Dr. Ralston’s testimony her injuries were inflicted and not accidental.

             As to prejudice, while the photos are gruesome, as autopsy photos

inherently are, they are not so inflammatory as to substantially outweigh their

probative value. Further, the jury acquitted Glenn of murder and instead,

convicted on the lesser charge of reckless homicide and sentenced him to five

years, suggesting the photos did not improperly arouse their emotions. In sum, the

trial court did not abuse its discretion in admitting the three autopsy photographs.

             For the foregoing reasons, we affirm the judgment and sentence of the

Jefferson Circuit Court.

             ALL CONCUR.



BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE:

Joshua M. Reho                             Daniel Cameron
Louisville, Kentucky                       Attorney General of Kentucky

                                           Lauren Lewis
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -13-